Citation Nr: 1736281	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether the severance of service connection for right optic atrophy and retinal scarring with aphakia was proper.

2. Entitlement to an increased initial rating for right optic atrophy and retinal scaring with aphakia, rated as 30 percent disabling from May 31, 2007, and as 40 percent disabling from June 3, 2009.  

3. Entitlement to an increased disability rating for status-post distal phalanx amputation of the right second toe, with osteoarthritis and neuritis, rated as 10 percent disabling from February 28, 2006, to February 26, 2007, and from April 1, 2008 to the present.   

4. Entitlement to an initial compensable rating for left fifth hammertoe.

5. Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision, which granted an increased disability rating for status-post distal phalanx amputation of the right second toe and service connection for a left fifth hammertoe; a January 2009 rating decision which granted service connection for right optic atrophy and retinal scarring with aphakia; and a June 2012 rating decision, which severed service connection for right optic atrophy and retinal scarring with aphakia.  All relevant rating decisions were issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case has a fairly complicated procedural background.  The Veteran was granted an increased disability rating for amputation of the second right toe and granted service connection for a left fifth hammer toe in the February 2007 rating decision.  In March of 2007 he filed a Notice of Disagreement with the ratings assigned for the right toe disability, and in December 2007, he filed a notice of disagreement with the ratings for both feet.  

A November 2008 rating decision assigned a temporary 100 percent rating for his right second toe disability under 38 C.F.R. 4.30 (2016), effective February 26, 2007, to April 1, 2008, and continuing a 10 percent rating thereafter.  As the Veteran is in receipt of a total rating for the period of time between February 26, 2007, to April 1, 2008, that rating not presently on appeal as it constitutes the maximum allowable rating for that disability.  That decision did not address the left toe disability.

In January 2009, a rating decision granted service connection for right optic atrophy and retinal scarring with aphakia.  In June 2009, the Veteran submitted a Notice of Disagreement with the rating assigned for his eye disability, and reiterated his Notice of Disagreement with the ratings assigned for his right and left toe disabilities.  In July 2009, the Veteran raised the issue of entitlement to TDIU.

In November 2009, the Veteran was granted an increased rating to 40 percent for right optic atrophy and retinal scarring with aphakia, effective June 3, 2009, the date of his Notice of Disagreement with the initial rating assigned.  It also denied an increased disability rating for the right and left toe disabilities, and denied entitlement to TDIU.  In December 2009, the Veteran filed a new Notice of Disagreement with all of the issues in that rating decision.  

In November 2010, a statement of the case was issued, which addressed the right eye, right toe, and left toe disabilities.  It did not address the denial of TDIU.  In January 2011, the Veteran filed a statement which was accepted as a formal appeal in lieu of a VA Form 9 (Appeal to the Board of Veterans' Appeals).

In July 2011, a supplemental statement of the case was issued.  An August 1, 2011 rating decision proposed to sever service connection for the right eye disability based on clear and unmistakable error in the January 2009 rating decision.  A June 2012 rating decision instituted that severance.  In July 2012, the Veteran filed a Notice of Disagreement with the severance.  

In April 2017, a new supplemental statement of the case was issued, which addressed the increased rating claims for the right and left toes, and recharacterized the increased rating claim for the right eye disability as entitlement to continued service connection for that disability.  In April 2017, the matters were certified to the Board.  

Although the Veteran has filed a Notice of Disagreement with the severance of service connection for right optic atrophy and retinal scarring with aphakia, a statement of the case has not been issued with regard to that issue.  Nonetheless, the RO included it in the March 2017 supplemental statement of the case, effectively recharacterizing the increased rating claim, as one for continued service connection.  While the lack of a statement of the case would ordinarily obligate the Board to remand the claim for the issuance of such a statement of the case under the holding in Manlicon v. West, 12 Vet. App. 238 (1999), as the Veteran has been led to believe that that issue is on appeal at this time, and given the positive outcome of that appeal below, the Board will include it in the issues to be decided in this decision.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

Although the issue of entitlement to TDIU has been denied on multiple occasions by the RO in various rating decisions, the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased disability rating claim, when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran continues to assert that his eye and foot disabilities have prevented him from obtaining and maintaining gainful employment for all periods on appeal.  As such, the issue of entitlement to TDIU is included in the issues on appeal, above.  

The issues of entitlement to increased disability ratings for a right eye disability and right second toe disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record does not establish that the award of service connection for right optic atrophy and retinal scarring with aphakia in January 2009 was clearly and unmistakably erroneous.

2. For all periods on appeal, the Veteran's left fifth hammer toe has been manifested by a single hammer toe on the left foot, which is non-symptomatic.  


CONCLUSIONS OF LAW

1. The severance of the award of service connection for right optic atrophy and retinal scarring with aphakia was not proper.  38 U.S.C.A. §§ 1131, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.303 (2016).

2. The criteria for a compensable disability rating for left fifth hammertoe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5282 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in March 2006.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The duty to notify and assist does not apply to claims involving the issue of whether the severance of service connection was proper, which involve other due process considerations that have been met in this case.  See 38 C.F.R. §§ 3.103, 3.105 (2016).  Further, given the positive outcome of the below decision regarding severance, any further discussion of the due process considerations is not necessary at this time.

Severance of Service Connection

The Veteran was granted service connection for right optic atrophy and retinal scarring with aphakia in a January 2009 rating decision.  He appealed the initial rating assigned for that disability, and during the pendency of the increased rating claim, the RO issued a rating decision in August 2011, which proposed to sever service connection.  A June 2012 rating decision instituted the proposed severance, effective September 1, 2012.  The Veteran asserts that that severance was improper.  

Service connection may be severed only where the Government establishes that the award of service connection was clearly and unmistakably erroneous.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991).  Accordingly, to determine whether clear and unmistakable error was present in a prior decision, either the correct facts, as they were known at the time, must not have been before the adjudicator (i.e., more than a simple disagreement of how the facts were applied) or the statutory and regulatory provisions extant at the time must have been incorrectly applied.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After a careful review of the record, the Board finds that the severance of service connection was improper.  

In connection with his initial service connection claim, the Veteran asserted that he was injured during active service in the late 1980's when he was hit in the eye with a softball, causing trauma.  That injury was conceded by VA.  He was afforded a VA examination in September 2008.  The examiner conducted a full examination, including a review of his medical history and diagnosed right optic atrophy and retinal scaring secondary to a right eye injury.  In December 2008, an addendum opinion was obtained from the September 2008 examiner.  Specifically, the examiner was requested to review earlier medical records, dating as early as 2001, which apparently did not correspond due to the report of flare form a right eye cataract.  The examiner justified the difference with the earlier medical reports, stating that there could not be a cataract at the time of the 2008 examination, because the Veteran had since had the lens removed from that eye.  The examiner also cautioned against using information which is nearly a decade old.  Further, the examiner again justified her medical nexus opinion, stating that all of the diagnosed eye conditions are directly related to the in-service eye injury.  The Veteran had ocular trauma, and now has the clinical complications of ocular trauma, namely optic atrophy, visual field loss, and retinal scarring.  The examiner admitted that she had overlooked a diagnosis of aphakia, which is also directly related to his eye injury.  The examiner stated that her opinions were fairly straight forward conclusions based on known medical principles.  

In light of this medical opinion, the RO granted service connection for the disability.  However, the Veteran sought a higher rating for his eye disability.

In October 2009 a new VA examination was conducted and the diagnosis was again given as optic atrophy and retinal scarring with aphakia of the right eye, due to blunt trauma in 1987.  The examiner stated that the complete medical record had been reviewed and specifically linked the retinal scarring to blunt trauma.  

In February 2011, an additional VA examination was conducted.  Although the examiner was requested to provide a description of the current level of severity only, as well as an opinion on unemployability, the examiner instead opined that the Veteran's optic atrophy and retinal scarring with aphakia was actually due to a 2004 case of toxoplasmosis.  

The RO then issued the August 2011 rating decision which cited specifically to the February 2011 examination report, and stated that there was no evidence that the examiner who provided the December 2008 addendum opinion had the claims file for review when rendering the opinion that was used to grant service connection.  The rating decision then gives more weight to the February 2011 examination report and found that the grant of service connection constituted clear and unmistakable error on VA's part, as the prior examination was not based on the complete record.  A June 2012 rating decision instituted that severance.  

However, the Board finds that this was an improper conclusion and that clear and unmistakable error in the 2009 rating decision was not demonstrated.  Specifically, the Board finds that, in this instance, there is no indication that the 2008 examiner did not have the Veteran's medical history to review prior to rendering her opinions.  In fact, the September 2008 original examination report indicates a complete review of the Veteran's medical record, and reproduced the most recent VA examination results therein.  Although the December 2008 addendum opinion does not specifically state that his medical record was reviewed, the examiner who provided that opinion was the same who provided the September opinion, which does indicate such a review.  Further, the December 2008 addendum cited to past medical evidence dating as early as 2001, which implies a review of the private medical records which were not specifically listed in the September examination report.  The Board also observes that the private and VA treatment records referred to in the February 2011 opinion were clearly associated with the claims file as early as July 2006, prior to the 2008 examination.  As such, the Board finds any statement that the 2008 examination report and opinions were based on less than a complete review of the Veteran's medical record to be tenuous at best.  There is simply insufficient proof of this fact.

Further, the Board finds the February 2011 nexus opinion to be less than adequate for evaluating a service connection claim, and certainly less than adequate to refute the findings of the 2008 examination and addendum opinions.  Although the 2011 examiner took it upon himself to provide a history of the Veteran's eye complaints, that opinion links the Veteran's present optic atrophy and retinal scarring with aphakia to a June 2004 episode of toxoplasmosis.  However, the Board has reviewed the medical report the examiner refers to and notes that, while the Veteran was ultimately followed through the remainder of the year for an eye condition, he was not actually diagnosed with toxoplasmosis in his eye until November of 2004.  While the examiner focused on that diagnosis, he did not address the other findings contained in the June 2004 records, for example, the findings of opaque retinal lesions, sclerosis of the arteries, and multifocal retinal opacities in the right eye.   Most importantly, the examiner failed to address the June 17, 2004, medical report which recorded the Veteran's reports of blurred vision since he was hit with a baseball 20 years earlier.  This record was created approximately five months before the toxoplasmosis infection was diagnosed or treated.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that a lay person is competent to report observable symptomatology of an illness or injury); see also 38 C.F.R. § 4.1 (2016) (it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history).

Ultimately, the Board finds that what is at stake here is a difference of medical opinion, and not clear and unmistakable error on the part of the 2008 examiner.  There is no clear indication in the record that the 2008 examiner did not review the Veteran's medical history prior to rendering her opinions, in fact, the addendum opinion was specifically obtained so that she could review prior records which the RO felt were not clearly addressed.  Further, it is not absolutely clear that a different result would have ensued had all of the medical evidence cited in the 2011 opinion been specifically cited in the 2008 opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (it is not necessary that an examiner review the claims file prior to rendering an opinion, as long as it is clear that the examiner is aware of all pertinent facts from the Veteran's history).  On the contrary, the 2011 opinion is less than adequate for evaluating a service-connection claim, and therefore is not forgone proof that the 2008 examiner made a mistake when providing her nexus opinions.  The 2008 examiner based her opinions on the evidence which was of record at the time, to include the earlier private and VA treatment records, and supported it with her knowledge of known medical principles.  Further, the October 2009 examiner also supported the 2008 conclusions in finding that the Veteran's right eye disability was related to in-service eye trauma.  

As such, the Board finds that the January 2009 rating decision was not clearly and unmistakably erroneous in granting service connection for right optic atrophy and retinal scarring with aphakia, and severance was not proper.


Increased Disability Rating

The Veteran seeks an initial compensable rating for service-connected left fifth hammer toe.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disability presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

Service-connected hammer toe is rated under Diagnostic Code 5282.  Under the applicable rating criteria, a single toe affected by hammer toe is assigned a noncompensable rating.  A 10 percent rating is assigned when all toes on a foot are affected, without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).

After a careful review of the evidence of record, the Board finds that the Veteran's fifth left hammer toe has been granted the maximum allowable rating under the diagnostic criteria.  

Specifically, at all times on appeal, the Veteran has been found to only have hammer toe in the left fifth toe and has never experienced hammer toe in all toes unilaterally on the left foot.  Particularly, the Veteran was first diagnosed with left fifth hammer toe in January 2007 during a VA examination, which was described as non-tender and corrected with manipulation, secondary to abnormal gait due to his right toe disability.  An October 2009 examination found no left foot hammer toes with normal alignment of the left forefoot and no reported pain or other symptomatology.  A February 2011 VA examination found a single left fifth hammer toe, described as asymptomatic.  Finally, an October 2015 VA examination also found a single left foot hammer toe of the fifth digit, with no referable symptoms.  At that time, the Veteran stated that he was not cognizant of any symptoms associated with that toe.  

In essence, the Veteran has a single hammer toe, which under the corresponding Diagnostic Code, is noncompensable.  The Board has considered whether another Diagnostic Code would provide a higher rating, but the pathology in the record is clearly that of a hammer toe of the left fifth toe, and therefore, the other Diagnostic Codes do not apply.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Severance of service connection for right optic atrophy and retinal scarring with aphakia was not proper, and service connection is reinstated.  

Entitlement to a compensable rating for left fifth hammer toe is denied.


REMAND

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regarding the Veteran's status-post distal phalanx amputation of the right second toe, the Veteran was most recently afforded an examination in October 2015.  At that time, the examiner found no evidence of arthritis in the right toe, did not discuss the Veteran's prior diagnosed amputation neuroma or neuroma of the right toe.  The examiner did take note of some neurological disabilities, but stated that his symptoms consisting of numbness, tingling and retrograde radiation from the foot to the thigh are not explained by the problems in his foot.  Unfortunately, this examination report is inconsistent with the prior medical evidence of record, and therefore, a new examination should be conducted which provides a more thorough discussion of the symptoms attributed to the Veteran's right second toe amputation.

Concerning the increased rating claim for right optic atrophy and retinal scarring with aphakia, the Veteran's vision has not been evaluated since January 2011.  Since that time, he has asserted that his vision has become worse.  As such, the Board will remand that claim for a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, as the outcome of the increased rating claims for a right eye and right second toe disability may have a direct impact on the claim for TDIU, that issue but also be remanded as inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Any outstanding VA treatment records pertaining to the Veteran's right foot and right eye should be associated with the electronic claims file.

2. Thereafter, schedule the Veteran for a new VA examination of his right second toe disability.  The complete claims file, including the complete private and VA medical record, should be made available to the examiner selected to conduct the examination.  

The examiner is requested to provide a complete description of the Veteran's status-post distal phalanx amputation of the right second toe, with osteoarthritis and neuritis.  Particularly, the examiner should provide a detailed description of the symptoms associated with those diagnoses, ton include a description of how that disability affects his ability to obtain and maintain work.  A description of any symptoms experienced during flare-ups, if found, should be provided.  

Evidence of pain, weakness, fatigue, lack of endurance, incoordination, stiffness, and spasms should be reported.  Further, the examiner should discuss any evidence of osteoarthritis in the right second toe, and any neurological symptoms associated with the underlying amputation.  If the examiner finds no evidence of either osteoarthritis or neurological symptoms, this funding must be rectified with the prior evidence of such symptoms.

Any opinions provided should include a complete discussion of how the conclusion was reached and include citation to evidence in the record, known medical principles, and medical treatise evidence.

3. Schedule the Veteran for a new VA eye examination.  The complete claims file, including the complete private and VA medical record, should be made available to the examiner selected to conduct the examination.  

The examiner should provide a description of the severity of the Veteran's current right optic atrophy and retinal scarring with aphakia, as well as provide a description of the vision in his left eye.  The examiner is also requested to provide a thorough description of how the Veteran's right eye disability impacts his employability and daily activities.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


